8 F.3d 71
303 U.S.App.D.C. 418
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Leonard GUILLON, Appellant.
No. 92-3070.
United States Court of Appeals, District of Columbia Circuit.
Oct. 8, 1993.

Before:  MIKVA, Chief Judge, BUCKLEY, and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs of counsel.   The court is satisfied, after reviewing the parties' briefs, that appropriate disposition of the case does not call for further opinion.   See D.C.Cir.R. 14(c).


2
The appellant challenges his conviction on two counts of distribution of crack cocaine, alleging that hearsay testimony by a police officer and admission of a booking photograph into evidence were plain error.   The appellant did not object to either at trial, and we think it clear that if there was any error at all--which the Government contests--neither matter rises to the level of an "extraordinary circumstance" meriting reversal.   See United States v. Thomas, 896 F.2d 589, 591 (D.C.Cir.1990);   United States v. Johnson, 802 F.2d 1459, 1465 (D.C.Cir.1986).   The appellant also challenges the sufficiency of the evidence establishing his identity.   The Government presented multiple eyewitness identifications as well as videotapes of drug transactions involving the appellant, establishing his identity beyond a reasonable doubt.   See United States v. Weisz, 718 F.2d 413, 437 (D.C.Cir.1984).   Therefore, it is


3
ORDERED and ADJUDGED that the conviction from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b)(2).